The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
The RCE filed on 08/18/21 has been fully considered and made of record in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/21 was filed after the mailing date of the Notice of Allowance on 05/12/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Reasons for Allowance

Claims 2-25 are allowed.

The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 2, 9 and 16. Specifically, the combination of a semiconductor device comprising: a second insulating layer over the oxide semiconductor layer, the second insulating layer comprising an opening overlapping with a part of the oxide semiconductor layer; a third insulating layer covering the opening of the second insulating layer, the third insulating layer being in contact with the part of the oxide semiconductor layer and a side surface of the second insulating layer through the opening of the second insulating layer; and a gate electrode layer over the third insulating layer, the gate electrode layer 

The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THERESA T DOAN/Primary Examiner, Art Unit 2814